Citation Nr: 0838122	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthma.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to an initial compensable rating for 
GERD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center, 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran's representative that a withdrawal of the appeal for 
initial increased rating for asthma was requested.

2.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of tinnitus that is 
related to service or to noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
an initial increased rating for asthma have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Withdraw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by the veteran's authorized 
representative.  38 C.F.R. § 20.204 (2007).

In this case, in July 2007, the veteran's representative 
submitted a written statement clearly indicating the wish to 
withdraw her appeal for the issue of entitlement to an 
initial increased rating for asthma.

The veteran has withdrawn the appeal regarding this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

VCAA--Tinnitus

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained a VA examination to determine the nature 
and etiology of her tinnitus and the veteran has submitted 
private medical records.  While she indicated on her VA Form 
9 submitted in December 2005 that she wanted a Travel Board 
hearing, that request was withdrawn in a July 2007 statement 
submitted by her representative.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, inasmuch as the claim for an initial increased 
rating for asthma was withdrawn, the provisions of the VCAA 
are not for application.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Claim for Service Connection 

The veteran claims entitlement to service connection for 
tinnitus.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has shown via lay statements that she was exposed 
to high pitched noise during service.  Otherwise, no noise 
exposure or hearing problems were documented in her service 
records.

The veteran underwent a VA audiological examination in 
December 2004.  At that time, she was not diagnosed with 
tinnitus because while the veteran did "report high-pitched 
bilateral tinnitus that occurs an average of once per month 
for several minutes per episode," it was determined by the 
examiner that that amount of tinnitus was not clinically 
significant.

No diagnosis of the veteran otherwise having clinically 
significant tinnitus has been made in the medical evidence of 
record.  Without a diagnosed disability, the claim for 
service connection must be denied.  See 38 U.S.C.A. §§ 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regards to the claim for service connection, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

The claim for entitlement to an initial increased rating for 
asthma is dismissed without prejudice.

Service connection for tinnitus is denied.


REMAND

The veteran claimed in the July 2007 statement submitted by 
her representative that her GERD was now productive of 
"nearly constant regurgitation pyrosis and sub-sternal 
pain."  This narrative of the symptoms of GERD is more 
severe than that indicated at the most recent examination 
undertaken in December 2006.  The statement as evidence 
regarding the severity of her GERD and as relevant to her 
claim for an initial compensable rating must first be 
considered by the agency of original jurisdiction as no 
waiver of their initial jurisdiction accompanied its receipt 
by VA.  As a result of the foregoing, the issue of 
entitlement to a compensable rating for GERD must be remanded 
both because the veteran has indicated that her condition is 
more severe than at the time of the last VA examination and 
she is therefore entitled to a new examination and also 
because the evidence submitted was done so without a waiver 
of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of her GERD.  Have the examiner 
review the entire claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests to determine the severity 
of her GERD disability, including 
specifically as regards to symptoms of 
epigastric distress as per dysphagia, 
pyrosis, and regurgitation, and substernal 
or arm or shoulder pain.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal, to include all additional evidence 
submitted since the January 2007 
supplemental statement of the case.  If 
the claim remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


